Citation Nr: 1723756	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran submitted a written statement in May 2017 withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. §§ 7105(a), 7108 (2016); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C. § 7105(a) (2016); 38 C.F.R. § 20.200 (2016).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the 20 percent rating for his back disability in the July 2009 rating decision.  In July 2012 the Veteran perfected an appeal of that issue.  

In a May 2017 written statement the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an increased rating for his back disability.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2016).


ORDER

The appeal is dismissed.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


